Citation Nr: 1544965	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the debt for an overpayment of non-service-connected pension benefits in the currently calculated amount of $16,248.00 was properly created and calculated and, if there is a properly created and calculated overpayment debt, whether the Veteran is entitled to waiver of recovery of that debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran appellant had active service in the United States Navy from October 1947 to September 1951.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 determination issued by the Committee on Waivers and Compromises (COWC) at the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  The Montgomery, Alabama RO otherwise has jurisdiction of the Veteran's claims file.

The January 2013 COWC decision considered the question of waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $14,217.00 and denied a waiver of that overpayment.  A subsequent review of the case resulted in a finding of an additional overpayment in the calculated amount of $2,031.00.  Thus the total amount on appeal is $16,248.00 and the issue on appeal is as stated on the title page.

Pursuant to the Board's July 2014 remand instructions, the Veteran was scheduled for a Board videoconference hearing in July 2015.  The Veteran failed to report for the scheduled videoconference hearing without explanation, and he has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed withdrawn.  As there is no outstanding hearing request, the Board will proceed with consideration of the issue on appeal.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The appellant's claim for nonservice-connected pension benefits, to include aid and attendance, was granted in a November 2010 rating decision, effective September 1, 2010; the appellant was paid as a veteran with one dependent. 

2.  From January 2011 to December 2011, the Veteran's countable income was $44,476; his countable income for the next 12 months was $45,623.

3.  The RO used $18,832.00 as the amount of the Veteran's unreimbursed medical expenses.

4.  From January 2011 to December 2011, the Veteran's unreimbursed medical expenses totaled $22,668; his unreimbursed medical expenses for the next 12 months totaled $23,304.

5.  From January 2011 to December 2011, the applicable maximum annual pension rate (MAPR) for a Veteran getting aid and attendance with one dependent was $23,396; the MAPR for a Veteran getting aid and attendance with one dependent for the next 12 months was $24,239.

6.  The appellant is not shown to have countable income that exceeded the applicable maximum annual pension rate (MAPR) beginning on September 1, 2010.  

7.  As the appellant was entitled to receive nonservice-connected pension benefits, to include aid and attendance, from September 1, 2010 onward, no overpayment of nonservice-connected pension benefits occurred.


CONCLUSIONS OF LAW

1.  The creation of an overpayment in the calculated amount of $16,248.00 was improper.  38 U.S.C.A. §§ 5107, 1521 (West 2014); 38 C.F.R. § 1.911 (2015). 

2.  Waiver of recovery of the overpayment of $16,248.00 is moot, as the underlying debt is not valid.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Given the favorable disposition of the Veteran's claim, the Board finds that any defect in the notice or assistance provided to the appellant in connection with said claim constituted harmless error.

The Merits of the Claim

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Basic entitlement to pension exists if, among other criteria, a veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is established by statute every year and is reduced by a veteran's countable annual income.  "Annual income" includes a veteran's own annual income, and, where applicable, the annual income of a dependent spouse.  38 C.F.R. § 3.23(d)(4).

The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a). 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the maximum annual rate of pension, but excluding increased pension because of need for aid and attendance.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g)(1).  

The Veteran, in essence, contends that VA improperly calculated his unreimbursed medical expenses in determining his eligibility for VA pension benefits, which led to a claimed overpayment of pension benefits in the amount of $16,248.00.  Thus, he alleges that the RO used income that should not have been counted in determining his eligibility for pension benefits.

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98 (Apr. 24, 1998).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  The Board presumes that, by these contentions, the Veteran intended to challenge the creation and/or the calculation of his indebtedness.  

Review of the evidence of record reveals that the Veteran was initially granted pension benefits with aid and attendance by way of a rating decision issued in November 2010, and those benefits were payable from September 1, 2010.  The December 2010 notice letter to the Veteran regarding this award states that the medical expenses considered in making the award totaled $18,832.00.  The appellant was paid as a veteran with one dependent.  The evidence of record indicates that the Veteran's pension payments, including aid and attendance, were subsequently terminated with notice given to him in a September 2012 letter.  A demand letter for $14,217.00 was issued, in October 2012, by the VA Debt Management Center (DMC) in St. Paul, Minnesota.  In January 2013, COWC denied the Veteran's request for a waiver of recovery of an overpayment of pension benefits, to include aid and attendance, in the calculated amount of $14,217.00.  As reflected in the January 2014 Supplemental Statement of the Case (SSOC), subsequent review of the case resulted in a finding of an additional overpayment in the calculated amount of $2,031.00 for a total calculated overpayment of $16,248.00.

Review of the evidence of record reveals that the Veteran's countable income consists of Social Security Administration (SSA) benefits for himself and his wife and a private pension for the Veteran.  From January 2011 to December 2011, the Veteran's countable income from these three sources was $44,476; his countable income for the next 12 months was $45,623.  On the expense side, to include medical expenses, as stated in the January 2013 COWC decision, the Veteran's expenses appeared reasonable and necessary.  

The Board notes that it is unclear from a review of the evidence of record what calculations were used in determining that an overpayment had been created in part because it is not delineated how the RO arrived at the figure of $18,832.00 as the amount to be used for the Veteran's unreimbursed medical expenses.  The Board's review of the evidence of record has indicated this amount does not include all of the Veteran's medical expenses.  By the Board's calculation, the Veteran's monthly unreimbursed medical expenses from January 2011 to December 2011, totaled $1889; this included Medicare premiums for two ($206), private medical insurance ($286), aid and attendance fees ($1200), physician fees ($37), hospital fees ($28), prescriptions ($49) and nonprescription medications ($83).  Thus, the Veteran's yearly unreimbursed medical expenses from January 2011 to December 2011, totaled $22,668.  Similarly, his unreimbursed medical expenses for the next 12 months totaled $23,304; this included Medicare premiums for two ($206/month), private medical insurance ($323/month), aid and attendance fees ($1200/month), physician fees ($40/month), hospital fees ($35/month), prescriptions ($55/month) and nonprescription medications ($83/month).  While the Veteran has reported travel expenses, the Board has not included them in its calculation as it is unclear whether those expenses met the criteria for inclusion as expenses for VA purposes.  See 38 U.S.C.A. § 111; 38 C.F.R. § 70.20.

From January 2011 to December 2011, the MAPR for a veteran getting pension with one dependent was $15,493.  Five percent of that figure is $775.65.

From January 2012 to December 2013, the MAPR for a veteran getting pension with one dependent was $16,051.  Five percent of that figure is $802.55.

Therefore, subtracting $776 from $22,668 yields $21,893 of unreimbursed medical expenses for January 2011 to December 2011.  This reduces the Veteran's income of $44,476 to $22,583 for that period.  Likewise, subtracting $803 from $23,304 yields $22,501 of unreimbursed medical expenses for January 2011 to December 2011.  This reduces the Veteran's income of $45,623 to $23,122 for that period.  

From January 2011 to December 2011, the MAPR for a veteran getting aid and attendance with one dependent was $23,396.  As the Veteran had an income of $22,583 for that period, he is not shown to have countable income that exceeded the applicable MAPR.  

From January 2012 to December 2012, the MAPR for a Veteran getting aid and attendance with one dependent was $24,239.  As the Veteran had an income of $23,122 for that period, he is not shown to have countable income that exceeded the applicable MAPR.  

Thus, resolving all reasonable doubt in the appellant's favor, the Board finds that the Veteran's income for pension purposes was improperly calculated beginning on September 1, 2010.  As such, Veteran is not shown to have countable income that exceeded the applicable maximum annual pension rate (MAPR) beginning on September 1, 2010, and that the termination of his nonservice-connected pension benefits was improper.  It follows that the alleged overpayment is not a valid debt and that, in light of this finding, the issue of whether a waiver of the debt is warranted is moot.


ORDER

As the Veteran did not have excessive income based on the applicable MAPR, an overpayment of VA nonservice-connected pension with aid and attendance benefits beginning September 1, 2010, was not properly created 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


